Citation Nr: 1611286	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  09-16 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for headaches, secondary to head trauma.

2.  Entitlement to an increased initial rating for a left ankle disability, currently rated as 10 percent disabling.

3.  Entitlement to an increased initial rating for a left shoulder disability, currently rated as 20 percent disabling.

4.  Entitlement to a compensable initial rating for residuals of a bullet wound to the left upper arm.

5.  Entitlement to a separate compensable rating for limitation of motion of the left elbow due to residuals of a bullet wound to the left upper arm.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1989 to May 1991; August 1996 to November 2003; March 2004 to July 2005; October 2005 to September 2007; and April 2010 to November 2011. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2004 and January 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2007, August 2011, and February 2012, additional service treatment records were associated with the claims file.  The RO issued rating decisions in January 2008 and December 2012, respectively, reconsidering all claims previously denied which were related to the newly obtained service treatment records.  See 38 C.F.R. § 3.156(c) (2015).

The Veteran testified before a Decision Review Officer (DRO) in October 2008 and before the undersigned in a Board videoconference hearing in June 2013.  Transcripts of the hearings have been associated with the claims file.  
In January 2014 the Board granted an initial 10 percent rating for a left hand scar and remanded the remaining issues for further development.  They have been returned to the Board for adjudication.

In addition to the paper claims file, additional relevant documents are contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The evidence of record indicates that in addition to impairment to the left shoulder and upper arm, the Veteran also has a disability of the elbow.  As it is currently unclear from the evidence of record whether this symptom is a residual of the Veteran's service-connected gunshot wound, a secondary disability to a service-connected disability, or a separate disability entirely, this issue has been added as characterized above and is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The weight of the competent and probative medical evidence of record does not show that the Veteran's headache disorder is related to any event or injury in service, that it underwent a permanent increase in severity during any of the Veteran's periods of active service, or that it was caused or aggravated by his service-connected posttraumatic stress disorder (PTSD) or tinnitus.

2.  The Veteran's left ankle disability has been manifested by moderate limitation of motion, pain, and swelling.  His disability has not been shown to result in marked limitation of motion or other impairment.

3.  The Veteran's dominant hand is the right upper extremity.

4.  The Veteran's left shoulder disability has not been shown to have limitation of motion of 25 degrees from the side.

5.  The Veteran's residuals of a bullet wound to the left upper arm cause no more than moderate incomplete paralysis of the median and ulnar nerves and no more than moderate impairment of the Group VI muscles.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2015).

2.  The criteria for an initial rating in excess of 10 percent for a left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).  

3.  The criteria for an initial rating in excess of 20 percent for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).  

4.  The criteria for an initial rating of 20 percent, but no higher, for residuals of a bullet wound to the left upper arm have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.10, 4.55, 4.56, 4.73, Diagnostic Code 5306, 4.124a, Diagnostic Codes 8515, 8516 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Here, regarding the duty to notify, the Veteran was sent comprehensive VCAA letters in February 2004, March 2006, and October 2007, prior to the issuance of the November 2004 and January 2008 rating decisions.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development, including obtaining fully adequate and up-to-date VA examinations and opinions, has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In August 2008, the AOJ issued a Formal Finding on the Unavailability of Clinical Records for the records relating to treatment of an August 1996 head injury at Balboa Naval Hospital and for May 2001 left hand surgery and June 2002 treatment of a left arm wound at Beaufort Naval Hospital.  The Veteran was notified in August 2008.  In May 2009 the Veteran reported that his head injury occurred not at Balboa Naval Hospital, but at the Marine Corps Recruit Depot in San Diego.  In August 2011 and February 2012, additional service treatment records were obtained and associated with the claims file, and these records included treatment records pertaining to the Veteran's 1996 head injury at the Marine Corps Recruit Depot in San Diego and the treatment of his left arm gunshot wound.  The Board finds that all necessary service treatment records pertinent to the issues currently on appeal have been obtained and reviewed.

VA has also considered the Veteran's lay statements and personal testimony from the October 2008 DRO hearing and the April 2013 Board hearing, which have been transcribed and included in the record.  At these hearings, the issues on appeal were identified and suggestions made regarding the submission of necessary favorable evidence.  The Veteran had an opportunity to present additional testimony on the essential elements of the claims, and all hearing duties are found to be satisfied.  See 38 C.F.R. § 3.103(c) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the above reasons, the Board finds that the duties to notify and assist have been met, all due process concerns have been satisfied, and the issues may be considered on the merits at this time without prejudice to the Veteran.

II.  Headaches

The Veteran contends that he has a chronic headache disorder which began during or has been aggravated by his active duty service.  At his October 2008 DRO hearing, the Veteran stated that he first started getting headaches when he fell into a bunk bed in 1996 and required staples in his head.  He stated that he has had headache problems ever since then.  He stated that his headaches have gotten worse and that he was within 50 or 100 feet of two separate improvised explosive device (IED) blasts.

The Veteran also testified before the Board in April 2013 that he first was hit in the head by a rifle in service, and then hit a metal rack, requiring 10 staples.  He later was dropped off of a 40 foot rock wall which caused head trauma, and while in Afghanistan he was twice hit by IEDs which left him "dazed or confused."  He stated that his headaches occur frequently and must be treated with medication and rest.  He stated that his headaches were worse while working in the foundry and when wearing a tight hat.  He stated that he did not really have headaches after the IED explosions, but that he did have headaches while deployed which he had believed were "probably stress or something from being over there."  He stated that his headaches have been getting worse and that they are exacerbated by noise.

In a July 2014 statement, the Veteran wrote that his headaches were not as many or as severe as they used to be, but that he still has 4 to 5 major headaches a week and has to lie down and place a cold pack on his forehead to relieve the pain.  He wrote that he started getting these headaches when he came back from his second deployment to Iraq and was exposed to IED explosions.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; competent evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Service connection may also be granted for a disability which preexisted the Veteran's active duty service and was aggravated by such service.  In determining whether there has been aggravation, the statute and regulation indicate that the first question to be asked is whether there was an increase in disability.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a preexisting injury or disease will be considered to have been aggravated by service "where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease").  In other words, if there is an increase in disability during service, aggravation is presumed, and this presumption can only be rebutted with clear and unmistakable evidence that the increase was due to the natural progress of the disease.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).

The Board has also considered the regulatory provisions pertaining to presumptions for veterans with a traumatic brain injury (TBI).  Under 38 C.F.R. § 3.310(d), for a veteran who has been found to have a service-connected TBI, Parkinsonism, seizures, dementia, depression, and hormone deficiency diseases can, under certain circumstances, be presumptively granted secondary service connection.  In this case, the presumption is not applicable, as the Veteran has not been granted service connection for a TBI, nor is a headache disorder one of the presumptive conditions under 38 C.F.R. § 3.310(d).

The Veteran's service treatment records confirm that the Veteran did incur several injuries to the head during service.  A November 1995 report of medical history includes a reported head injury, but denial of frequent or severe headaches.  The Veteran's examination reported noted his neurologic examination to be normal.  The examination noted a history of scalp lacerations at ages 11 and 16.

In August 1996 the Veteran was treated for a laceration to the top of the head.  At follow-up to check on the Veteran's scalp staples, he reported having intermittent tinnitus.  In May 1998 the Veteran slipped while repelling, landed on his right foot, and then fell backwards, hitting his head while wearing a helmet.

An October 2002 Report of Medical history indicated a history of head injury, no recurrent headaches, and noted "uncomplicated lacerations."  A November 2002 examination noted that neurological examination was normal.  A January 2003 CT scan for migraine headaches found no fluid collection, lesions, hemorrhage, or infarction, and was noted to be an unremarkable study.  Examinations in 2003 and 2005 noted a history of head injury but found normal neurology, and the Veteran denied any frequent or severe headaches.

A March 2007 health note stated that the Veteran had been deployed to Al Asad and was exposed to inhalation of toxic air pollution, including diesel exhaust, trash burning, regional dust storms, aircraft exhaust, and fueling and that this may affect pulmonary conditions.  A July 2007 post-mobilization assessment reported headaches.  In an October 2007 post-deployment reassessment, the Veteran again reported headaches that were related to his deployment, and in a January 2008 evaluation, the Veteran reported headaches.

A July 2011 note indicates that members of the Veteran's platoon were exposed to routine blasts at least three times a week from October 2010 to July 2011, and that only blast exposures that were direct hits were recorded, but that blast exposures over 5 meters were not evaluated despite signs and symptoms of these blast exposures, and therefore these unit members should be considered to have been exposed to blast injury for the purpose of injury evaluation.  In a July 2011 post-deployment questionnaire, the Veteran denied being bothered by bad headaches.  He also denied exposure to any blasts or explosions.

The Board finds that there is ample evidence in the Veteran's service treatment records that the Veteran incurred several in-service injuries to the head and that he has been intermittently bothered by headaches throughout the period on appeal, which includes several periods of active duty deployment within that period.  The Veteran's VA treatment records also include numerous entries in which the Veteran reported past head injuries and indicated having headaches.  In July 2005 the Veteran reported having headaches off and on since his second head injury in 1998.  He stated that they come on without any warning and are pounding with ringing in both ears.  At a November 2007 TBI evaluation addressing his reported rock climbing wall injury, the Veteran reported having mild headaches.  In January 2008 the Veteran reported that he was exposed to several IEDs and mortars, was hit in the head with a rifle, and fell 40 feet onto his back.  At an October 2013 TBI evaluation, the Veteran reported being exposed to blasts in Afghanistan, but without any loss of consciousness, disorientation, or confusion.  He was noted to have clinically significant affective symptoms, which were reported as mild difficulties with memory, depression, and sleep difficulties, and was recommended for follow up with psychiatry.

While the Board finds that the Veteran did incur in-service injuries and has had a diagnosed headache disability during the period on appeal, unfortunately the weight of the probative medical evidence of record is against finding that the Veteran's current diagnosis is related to his in-service injuries.

Several VA examinations and opinions have been obtained to address this "nexus" question.  At a January 2009 VA examination, the Veteran reported injuring his head on rack bunk beds and falling off of a rock climbing wall and that these injuries caused occasional headaches.  He reported being exposed at a distance to an IED, but having no symptoms immediately afterwards to indicate that he had a TBI from this exposure.  It was noted that the severity of the initial injury was mild and that the Veteran's headaches occurred with loud noise, such as while riding in loud military vehicles.  The examiner found that the Veteran had no clear cut symptoms due to a TBI except for tension headaches which can occur in the absence of a head injury.  There were no residuals from the remote head trauma and no symptoms of TBI after the IED blast, and thus the examiner found that the Veteran did not have any TBI residuals.

At a March 2014 VA examination, the Veteran reported having frontal headaches usually in situations with stress, especially when he worked in the foundry.  The examiner specifically noted that the Veteran did not have a diagnosis of TBI, and that his conditions were considered in the context of his history of mild concussions without residuals, but were not found to be consistent with TBI.  The Veteran had no residuals from a TBI, and his current symptoms were most likely associated with high alcohol use and situational depression.  He stated that it was less likely as not that the claimed condition of TBI and its residuals were related to an injury or illness incurred while on active military service.  The Veteran did not meet the criteria for a diagnosis of true TBI, and his "headaches and other concurrent claimed conditions regarding memory impairment, anxiety, depression, loss of focus are most likely associated with his psychiatric conditions and his use/dependence on alcohol as well as his current life situations which may be heightening his depression."

The examiner wrote that the Veteran's muscle tension headaches have improved with change of workplace and exposure to loud sounds and heat and that the condition worsened in service during high stress times.  It was less likely as not that the current headache disorder had its onset during service or was related to service, as the headaches occurred prior to his combat deployments while working in the foundry, and loud sounds, heat, and focused concentration caused the headaches to be more intense and frequent than his times in the military.  The condition therefore preexisted his periods of active service, but was not aggravated by his military service.  While the headache condition was temporarily exacerbated by the stressful situations of military service, his headaches became less intense and frequent upon return to civilian life, and therefore his baseline returned to "normal" levels when he was no longer on duty.

The examiner also stated that it was less likely as not that the headache condition was a concurrent condition that was permanently aggravated by his service-connected PTSD, noting that PTSD may or may not be associated with headaches, but it was "usually due to stress such as anxiety or depression that headaches may occur in the fact or NO direct head trauma, due to tightening of muscles about the head in response to 'acute' or current stresses and NOT long term chronic mental conditioning."

A March 2014 mental health evaluation was afforded to the Veteran.  The examiner noted the Veteran's history of head injuries, but stated that the Veteran had no evidence of a thought disorder, his attention, concentration, memory, and logic were adequate, and he was grossly cognitively intact.

An addendum medical opinion was also obtained in July 2014 regarding the relationship between the Veteran's headaches and tinnitus from a physician who reviewed the claims file.  He stated that the Veteran's headaches were less likely than not proximately due to or the result of his service-connected tinnitus.  He explained that "[c]linical studies have identified many potential triggers that may start an attack or worsen a preexisting headache.  The role of most of these headache triggers has been well established in terms of migraine but remains less clear for other types."  He went on to list many of the triggers for headaches, including alcohol, stress, sensory stimuli, and strong light, but stated that tinnitus was not among these triggers.

The Board has considered the evidence discussed above, and finds that the weight of the most probative medical evidence is against finding that the Veteran has a current headache disability which is related to his military service.  The January 2009 and March 2014 VA examiners both found that the Veteran did not have any current symptoms related to a TBI or other head injury in service.  The March 2014 VA examiner provided the most extensive rationale regarding the current etiology of the Veteran's headaches, and the Board finds that this opinion, which was provided after an in-person examination of the Veteran and a review of the Veteran's complete claims file and medical history, is highly probative.  The examiner discussed the Veteran's in-service head injuries and acknowledged his contentions, but found that his current symptoms were not consistent with TBI residuals, but were more likely related to alcohol use and situational depression.  The examiner also discussed the fact that the Veteran's tension headaches were affected by exposure to loud noise and heat as well as due to increased concentration, and thus these triggers are more likely causes of the Veteran's current symptoms.  There is no indication that the VA examiner's finding is inconsistent with the evidence of record.  The examiner considered all of the evidence and found that the Veteran's current headaches were less likely than not related to his military service.  As the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).   

The March 2014 VA examiner also addressed whether the Veteran's headache disorders, which are clearly noted on service examinations to have preexisted at least the Veteran's last two periods of service, were aggravated by those periods of service.  The examiner stated, however, that the Veteran's headache condition was temporarily exacerbated by the stressful situations of military deployment, but the headaches then became less intense and frequent upon return to civilian life, and thus returned to their prior "baseline," demonstrating no increase in severity.  As noted above, temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service."  Jensen, 4 Vet. App. at 306-307.  As the weight of the probative medical evidence indicates that the Veteran's headaches underwent no increase in severity during his later periods of active duty service, the presumption of aggravation of a preexisting disability does not apply.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Veteran has not submitted any medical evidence contradictory to the findings of the March 2014 VA examiner.  The Board points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Board has also considered the Veteran's lay statements contending that his headaches have been caused by or made worse by in-service head injuries.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's testimony as to the cause of headaches appears to be testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  While the Veteran is competent to report that he has headache symptoms, he is not competent to discuss their cause, and furthermore, he has not indicated that there has been a direct temporal relationship between the occurrence of his head injuries and the onset of his headaches.  The Board therefore finds that the Veteran's testimony is not competent regarding a nexus to service and is outweighed by the competent and probative medical opinion of the March 2014 VA examiner.

Lastly, as was also addressed by the March 2014 and July 2014 VA examiners, the Veteran's current headache disorder has not been found to be secondary to service-connected PTSD or tinnitus.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  The March 2014 VA examiner stated that the Veteran's headaches had not been aggravated by PTSD, as the tightening of muscles around the head which leads to tension headaches was a response to acute stresses and not to long term chronic mental conditioning such as would be caused by chronic PTSD.  The July 2014 examiner stated that the Veteran's headaches were also not proximately due to tinnitus, as the potential triggers for headaches, which included alcohol, stress, and sensory stimuli, did not include tinnitus.  The Board finds that this opinion clearly indicates that tinnitus is not a cause or an aggravating condition for headaches.  See Kittrell v. Shinseki, No. 08-3001, 2010 WL 4671873 (Vet. App. Nov. 10, 2010) (a medical opinion regarding secondary service connection be stated in the precise terms found in § 3.310 to be considered adequate).  The Board finds these opinions to be adequate, and there are not contradictory medical opinions of record.  Thus, service connection for headaches on a secondary basis is not warranted.

In sum, the weight of the competent and probative evidence of record therefore fails to establish that the Veteran's headache disorder had its onset during service or is related to any event during service, that it was permanently aggravated during any period of active service, or that it was caused or aggravated by his service-connected PTSD or tinnitus.  The preponderance of the evidence is thus against the claim for entitlement to service connection for headaches.  In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Left Ankle Disability

The Veteran contends that his service-connected left ankle disability warrants an initial rating higher than 10 percent.  At his October 2008 DRO hearing, the Veteran testified that his left ankle "turns black and blue" when he runs, swells when he is wearing his work boots, and prevents him from going for long walks.  The Veteran testified in April 2013 that his left ankle swells after he runs or works a long day on his feet, and that he has been given an orthopedic supports.  He stated that if he sits for long periods, then he has stiffness, popping, and cracking in his ankle.

A July 2014 statement from the Veteran indicated that he had limited mobility could not walk for long distances without his ankle swelling.  He stated that it will lock for no apparent reason and that he has to wear an ankle brace.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that when an appellant has expressed dissatisfaction with the assignment of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  A higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.

The Veteran was granted entitlement to service connection for residuals of a left ankle sprain, effective September 2007, with an evaluation of 10 percent under Diagnostic Code 5271.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Diagnostic Code 5271 allows for a 10 percent rating when the disability is "moderate," and a 20 percent rating when the disability is "marked."  Id.  The terms "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims.  38 C.F.R. § 4.6.

The Veteran has also been noted to have degenerative changes in his left ankle.  Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  Id.  As the Veteran has already been assigned a compensable rating related to limitation of motion under the appropriate Diagnostic Code for the ankle, this Diagnostic Code does not apply for this issue.

Higher ratings of the ankle are also available when there is ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272-5274 (2015).  As the Veteran has not, at any time during the period on appeal, been found to have any of these conditions, these additional Diagnostic Codes are not applicable, and the Veteran's left ankle disability is appropriately evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5271.

The Veteran's VA treatment records show occasional reports of pain in his left ankle.  X-rays from November 2005 showed left ankle soft tissue swelling with small calcaneal spurring.  A January 2006 follow up found the ankle was improved, but in February 2006 the Veteran was treated for a left sprained ankle.  In September 2007 the Veteran reported having continued bruising and swelling of the ankle.  In November 2007, the Veteran reported progressive pain since 2005.  Physical examination found dorsiflexion to 30 degrees without increased pain and plantar flexion to 45 degrees.  There was normal subtalar and transverse tarsal joint motion, with tenderness, normal pulses, and mild deformity.  He was diagnosed with left stage one posterior tibial tendonitis and prescribed orthotics.

The Veteran has been afforded four VA examinations of the ankle throughout the appeal period.  The Veteran first attended a VA examination in November 2007.  He reported that he had reinjured his ankle in October 2005 due to the bone spur that had formed in 1998.  Physical examination found gross effusion along the lateral malleolus.  Range of motion testing found dorsiflexion to 20 degrees, with pain at 20 degrees, plantar flexion to 20 degrees, with pain at 20 degrees.  X-rays showed small ankle joint effusion, calcification of the Achilles tendon, and old healed injuries of the medial and lateral malleoli.

At a January 2009 VA examination, the Veteran reported that his ankle has been painful and "black and blue" since returning from Iraq.  Physical examination found deformity, instability, pain, tenderness, stiffness, weakness, incoordination, and discoloration in the left ankle.  Range of motion testing found left dorsiflexion of 0 to 10 degrees and plantar flexion of 0 to 50 degrees.  There was objective evidence of pain with active motion, but no evidence of pain following repetitive motion.  Reflex examination of the extremities was normal, with normal light touch and no dysthesias.  Motor responses were normal, with no muscle atrophy.  The examiner diagnosed the Veteran with left ankle prior fracture and sprains, episodic pain, and swelling, and found that it had no significant effects on his usual occupation.

At an October 2012 VA examination, the Veteran reported flare-ups when the weather changes and with prolonged walking, standing, or other activity.  Range of motion testing found plantar flexion to 40 degrees, with painful motion at 35 degrees, and plantar dorsiflexion to 20 degrees, with painful motion to 15 degrees.  After three repetitive motions, plantar flexion was to 35 degrees, and dorsiflexion to 15 degrees.  There was no pain on palpation, instability, ankylosis, decreased strength, or other abnormality.  X-rays showed posttraumatic and degenerative changes.  The Veteran was diagnosed with degenerative arthritis of the ankles, and the examiner noted that it did not impact the Veteran's ability to work.

At a March 2014 VA examination, the examiner reviewed the claims file and performed an in-person examination.  The Veteran reported that since returning from Iraq, his ankle had looked black and blue, was painful along the medial foot, and felt stiff with prolonged standing.  He reported flare-ups with prolonged walking, standing, or other activity.  Range of motion testing found left ankle plantar flexion to 45 degrees and plantar dorsiflexion to 20 degrees. with no objective evidence of painful motion.  After three repetitive motions, plantar flexion was to 40 degrees and dorsiflexion was to 15 degrees.  Muscle strength and stability testing was normal, and there was no ankylosis of the ankle, subtalar, or tarsal joint.

In this case, the Board has carefully considered all assembled evidence and potentially applicable diagnostic codes, and finds that the disability picture of the Veteran's ankle disability does not more nearly approximate the rating criteria at a higher disability level.

The VA examinations show that the Veteran has been found to have some decreased range of motion in his left ankle.  He has frequently demonstrated swelling and bruising in his ankle, and X-rays have shown abnormalities such as calcaneal spurring and degenerative changes.  He has credibly reported that his ankle becomes stiff with prolonged standing or sitting and that it becomes painful after running or working a long shift.  The Board finds that these symptoms do not, however, indicate an overall disability picture that is more than "moderate."  See 38 C.F.R. § 4.71a, Diagnostic Code 5271. 

While the Veteran has some limitation of motion of the ankle, this limitation has not been shown to impact his ability to walk or his gait, and he has testified that he still goes running and has participated in a race.  While such exertion may result in pain afterwards, the ability to nevertheless participate in such strenuous activities as running indicates that the Veteran's ankle disability is not "marked."  It has not been shown that the Veteran's ankle causes any significant impairment in his ability to perform his activities of daily living, and there is no additional symptomatology that has not been considered by the Board in making this evaluation.

The Board has considered the factors discussed in DeLuca, 8 Vet. App. 202, but under the regulations governing the evaluation of orthopedic disorders, the general rating criteria are controlling regardless of whether there are symptoms such as pain.  38 C.F.R. § 4.71a.  To warrant the assignment of a higher rating, symptoms such as pain must affect "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Without clinical medical evidence indicating such additional functional limitation to the extent that this limitation is "marked," the Board is unable to find that the Veteran's pain is so disabling as to warrant assignment of a higher rating on this basis alone.

In reaching its decision, the Board has considered the Veteran's lay statements regarding the functional impact of his left ankle disability.  The appellant is competent to report his own observations with regard to the severity of his left ankle disability, including reports of pain, weakness, and limited mobility.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds his statements to be credible and consistent with the rating assigned.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the examination findings of trained health professionals are of greater probative weight than the Veteran's more general lay assertions.

In sum, there is no basis for assignment of a rating in excess of 10 percent for a left ankle disability at any time during the current appeal.  In reaching this decision the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against any higher ratings than those now assigned, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

IV.  Left Shoulder and Left Upper Arm Disabilities

The Veteran also contends that his left upper arm disabilities warrant ratings higher than those currently assigned.

The Veteran testified in October 2008 that his left arm goes numb when he sleeps on his left side and that he has pain every morning.  He reported having problems at work when his arm goes numb.  The Veteran testified in April 2013 that he has decreased strength in his left bicep, has pain when he carries groceries in that arm, pressure on that area causes it go numb, and the numbness radiates to his fingers.  He reported having twitching four or five times a week and increased symptoms in cold weather.  He stated that his left shoulder has limitation of motion that prevents him from being able to properly operate all of the machines at work, swing a softball bat, or lift heavy objects.  He stated that this affected his ability to earn incentives at his job and has caused him to drop items when trying to carry them in his left hand.  He testified that he has a scar on his left arm from his bullet wound, but that it is not tender, although the area around the embedded foreign object can be tender.  He stated that he stopped working at the foundry because of his shoulder disability and now works full time for the county.  The Veteran is right-handed.

The Veteran has submitted written statements indicating that he has numbness and tingling in his arm and loses feeling in his arm if he places pressure around the area of the bullet wound.

The Veteran has been granted service connection for left rotator cuff muscle group strain (20 percent), left wrist residuals of fracture (10 percent), left hand locked tendons of the fourth and fifth fingers (10 percent), residuals of a bullet wound to the left arm (0 percent), and left wrist scar (10 percent).  The Veteran was granted separate compensable ratings for his left wrist and fingers disabilities in a January 2008 rating decision, and the Veteran did not appeal these evaluation assignments.  The Veteran's left wrist scar evaluation was addressed in the Board's prior January 2014 decision.  The Veteran also mentioned an upper arm scar from his bullet wound at the April 2013 hearing, but he stated that he does not have any pain or other problem associated with this scar, and has not at any time indicated a desire for a separate evaluation for this scar.  The Board therefore finds that the only issues currently on appeal are those pertaining to the Veteran's left shoulder/left rotator muscle group strain and his left arm bullet wound residuals.  Furthermore, evaluations based on impairment of the left hand or wrist will not be additionally assigned, as such would violate the general rule against "pyramiding," as those symptoms have already been evaluated under separate Diagnostic Codes.  See 38 C.F.R. § 4.14 (2015).

The Veteran's service treatment records show that in May 1998 the Veteran fell from a climbing wall and fractured his left scaphoid bone.  In May 2001 he was treated for tendon laceration of the left hand caused by falling on an oyster bed and which prevented full movement of his left fingers.  He incurred a shrapnel wound to the left arm in June 2002 while working at a rifle range.  He was treated for a puncture wound and found to have a foreign body in his arm.  The Veteran's service treatment records also show occasional complaints of numbness and tingling in his arms.  The Veteran's VA treatment records also show occasional complaints of pain, tingling, weakness, and numbness in the left arm throughout the period on appeal.

The Veteran attended a VA examination in November 2007.  He reported having shrapnel in his shoulder which causes numbness and tingling down his left arm and left hand.  He reported having pain in his left shoulder, moderate flare ups, and limited activity with his left hand.  Physical examination found a muscle strength of 4 in the left rotator cuff group, with spasms, and limited motor activity, especially with isometric pressure.  Range of motion in the left shoulder was 0 to 90 degrees in active motion and to 80 degrees in passive motion.  Pain began at 5 degrees in active motion.  Abduction was to 90 degrees in active motion and 100 degrees in passive motion, with pain at 90 degrees.  Adduction was to 15 degrees in active motion.  Internal and external rotation was 10 degrees with pain at 10 degrees.  X-rays of the shoulder showed no bone abnormalities.

At a January 2009 VA examination, the Veteran reported numbness along the anterior aspect of his left arm, radiating numbness, stiffness, and weakness, including weakened grip.  Physical examination found no deformity, giving way, instability, pain, stiffness, or weakness.  There was numbness of the left arm and wrist, as well as cramps, decreased range of motion, and cold sensitivity in the wrist.  Range of motion testing found left shoulder flexion of 0 to 180 degrees, abduction of 0 to 180 degrees, internal rotation of 0 to 90 degrees, and external rotation of 0 to 90 degrees, with no objective evidence of pain with active motion or after repetitive motion.  The Veteran was also found to have a biceps muscle-retained bullet fragment, with no pain, decreased coordination, or weakness.  The examiner diagnosed the Veteran with impingement of the left shoulder and retained bullet fragment biceps muscle, and found that they had no significant effects on his usual occupation.

An October 2012 VA examination addressed primarily only the Veteran's left wrist and elbow.  X-rays of the left arm showed no fracture, malalignment, or other bony abnormality.  Osteophytes and metallic foreign body was noted.  The Veteran was diagnosed with minimal to mild degenerative arthritis of the elbow, past history of left flexor digitorum profundus laceration with repair.  The Veteran's conditions did not impact his ability to work.

At a March 2014 VA examination, the examiner reviewed the claims file and performed an in-person examination.  The Veteran reported some numbness and weakness in the left arm.  He stated that it felt stiff in the morning and stretching helped to alleviate this.  He reported that certain activities caused his left arm to go numb and that he had flare-ups when positioning his left shoulder beyond 100 degrees in flexion or abduction.  Range of motion testing found left shoulder flexion and abduction to 170 degrees, with painful motion and motion after three repetitive motions to 165 degrees.  The Veteran had left shoulder guarding, normal muscle strength, no ankylosis of the glenohumeral articulation, or other rotator cuff conditions.  There was a history of recurrent dislocation and the crank apprehension and relocation test was positive.  The Veteran had left shoulder clicking, tenderness, and the cross-body adduction test was positive.  X-rays showed stable metallic foreign body in the soft tissue.  The examiner diagnosed the Veteran with left shoulder mild bursitis with high guarding and symptoms magnification and left upper arm retained shrapnel and stated that the shoulder condition did not impact his ability to work.  The Veteran also reported tingling and dull numbness that extended into his hand.  Examination of the peripheral nerves found mild intermittent pain of the left upper extremity and moderate numbness and paresthesias and/or dysesthesias.  The Board notes that while the examiner checked these boxes under the category for "right lower extremity," from the context of the examination, it is clear that he intended these symptoms to refer to the left upper extremity.  The Veteran was diagnosed with positional brachial/cubital tunnel syndrome of the left upper arm from retained shrapnel.  There was no atrophy or trophic change, and muscle strength, senses, and reflexes were normal.  The examiner found the upper extremity nerves to be normal, and electromyogram (EMG) testing from 2009 was normal.  The examiner noted that the nerves affected were the dermatomes C5, C6, C7, and C8 of the fingers and hand as well as the median nerve and ulnar nerve superficial and deep branches.  The condition did not affect the Veteran's ability to work.

At an August 2015 VA examination, at which the examiner reviewed the claims file and performed an in-person examination, range of motion testing found normal left shoulder results for flexion (0 to 180 degrees), abduction (0 to 180 degrees), external rotation (0 to 90 degrees) and internal rotation (0 to 90 degrees).  There was no evidence of pain with weight bearing, tenderness, or crepitus and no additional functional loss of range of motion after three repetitions and no significantly limited functional ability due to pain, weakness, fatigability, or incoordination with repeated use.  Muscle strength was normal and there was no ankylosis.  The Veteran's shoulder conditions did not impact his ability to perform any occupational task.

Regarding the limitation of motion of the Veteran's left shoulder, the Veteran's left rotator cuff muscle group strain is rated under Diagnostic Code 5201.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Under Diagnostic Code 5201, limitation of motion of the minor arm at shoulder level or midway between the side and shoulder level is assigned a 20 percent evaluation.  Id.  Limitation of motion to 25 degrees from the side is assigned a 30 percent evaluation.  Higher ratings may be assigned for ankylosis of the scapulohumeral articulation or impairment of the humerus.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 (2015).

There is no evidence that any rating higher than 20 percent is warranted for the Veteran's left shoulder disability.  To be assigned a 30 percent evaluation based on the limitation of motion of the left shoulder, it must be demonstrated that the Veteran has limitation of motion to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  At none of the Veteran's VA examinations has he been found to have limitation of motion of the left shoulder of 25 degrees or less.  Range of motion testing in November 2007 found passive shoulder side motion to 80 degrees, and testing in January 2009 and April 2015 found flexion and abduction to 180 degrees.  In March 2014, the Veteran reported flare-ups when positioning his left shoulder beyond 100 degrees in flexion or abduction.  Range of motion testing found flexion and abduction to 170 degrees, with painful motion at 165 degrees.  While the November 2007 VA examiner found that the Veteran had painful motion at 5 degrees of active motion, the majority of the Veteran's VA examinations found that painful motion began well above 25 degrees.  Even accepting that the Veteran had pain at 5 degrees, the Veteran still had left arm mobility up to 80 and 90 degrees, and therefore this pain did not affect the normal working movements of the body.  See 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 38-43.  Therefore, even taking the Veteran's painful motion and limitation due to flare-ups into consideration, the Veteran's shoulder range of motion has not been shown to be sufficiently limited to warrant an evaluation of 30 percent based on limitation of motion.

There is also no evidence that the Veteran has ankylosis of the scapulohumeral articulation or impairment of the humerus, and thus these Diagnostic Codes are not applicable to the Veteran's left shoulder impairment.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 (2015).

Regarding the Veteran's residuals of a bullet wound to the left upper arm and the symptoms other than limitation of motion of the upper arm, this disability is rated under Diagnostic Code 5306, pertaining to impairment of muscle group IV and extension of the elbow and related extensor muscles.  38 C.F.R. § 4.73, Diagnostic Code 5306.  For the minor arm, "slight" impairment is assigned a noncompensable rating; "moderate" impairment is assigned a 10 percent rating, and "moderately severe" impairment is assigned a 20 percent rating.  Id. 

A "moderate" disability of the muscles is defined as a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  Objective findings must include entrance and (if present) exit scars, some loss of deep fascia or muscle substance or impairment of muscle tone and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

Based on the evidence reviewed above, the Board finds that a 10 percent rating, but no higher, would be warranted for the Veteran's residuals of a left upper arm bullet wound.  The Veteran's service treatment records do show that he incurred a penetrating wound of short track from a single bullet or shrapnel fragment, has a small entrance wound scar, and has lowered threshold fatigue, characterized by occasionally tingling and numbness, in the affected muscle and loss of power compared to his right side.

There is not, however, evidence that the Veteran meets the criteria for a "moderately severe" muscle disability.  A moderately severe disability of muscles is defined as a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  Service department records must show hospitalization for a prolonged period for treatment of wound.  Objective findings must include entrance and (if present) exit scars indicating track of missile through one or more muscle groups along with indications on palpation of exit scars, some loss of deep fascia or muscle substance or impairment of muscle tone and loss of power or lowered threshold of fatigue when compared to the sound side.  Tests of strength and endurance compared with sound side must demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3)

The evidence shows that at the time of the Veteran's injury, he did not experience debridement, prolonged infection, sloughing of soft parts, intramuscular scarring, or prolonged hospitalization.  The Veteran has also not had loss of deep fascia or muscle substance or impairment of muscle tone.  The Veteran's injury therefore does not more nearly approximate the criteria for a "moderately severe" muscle injury, and a 20 percent rating under Diagnostic Code 5306 is not warranted.  Id.

The Veteran does, however, have additional symptoms of neurological impairment.  The Veteran has repeatedly reported having numbness and tingling in his left arm.  At the March 2014 VA examination, the Veteran was diagnosed with positional brachial/cubital tunnel syndrome of the left upper arm due to retained shrapnel.  He reported tingling and dull numbness throughout the arm, and the examiner found the Veteran to have mild intermittent pain and moderate numbness and paresthesias/dysthesias.  

The examiner noted that the nerves affected were the dermatomes C5, C6, C7, and C8 of the fingers and hands and median and ulnar nerves, superficial and deep branches.  As was noted above, the Veteran has already been assigned separate evaluations for his injuries to the wrist and hand, and assignment of a rating evaluation based on these symptoms would be pyramiding.  Impairment of the median and ulnar nerves has not, however, been yet compensated.  While the examiner did not state which was the nerve of major involvement, this oversight is harmless to the evaluation of the Veteran's level of disability.  The criteria for evaluation of paralysis of the median and the ulnar nerves are listed under 38 C.F.R. § 4.124a, Diagnostic Codes 8515 and 8516.  The rating assigned for moderate incomplete paralysis of the minor extremities under either nerve is 20 percent.  A higher rating of either 30 or 40 percent is not warranted unless the incomplete paralysis is found to be "severe."  38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8516.  

A rating higher than 20 percent under Diagnostic Codes 8515 and 8516 is not warranted because the Veteran has not been shown to have "severe" partial paralysis at any time during the period on appeal.  The March 2014 VA examiner found that the Veteran's pain, paresthesias/dysthesias, and numbness were either "mild" or "moderate."  EMG studies were normal, and there was no evidence of trophic changes, atrophy, or decreased reflexes.  The examiner also found that the Veteran's peripheral nerve condition did not affect the Veteran's ability to work.  There is no medical evidence showing a "severe" impairment of the left arm at any time.  In the absence of any more significant symptoms associated with left arm neuropathy, the Board is unable to find that this disability is "severe" and would warrant a rating higher than 20 percent.

The Board is not allowed to assign separate ratings under both Diagnostic Code 5306 and Diagnostic Codes 8515 and 8516 for impairment of the same body part and functionality, as such is explicitly prohibited by VA regulations.  38 C.F.R. § 4.55(a) (A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions).  The Veteran's symptoms pertaining to both the muscle injury residuals and the neurological residuals are overlapping (numbness, tingling, weakness), and pertain to the same function of the arm (holding, lifting, and carrying objects), and therefore the Board must rate the Veteran's disability under the Diagnostic Code that allows for the more favorable rating.

The Board has considered the factors discussed in DeLuca, 8 Vet. App. 202, but, as noted above, pain symptoms must affect the working movements of the body in order to constitute sufficient functional loss to warrant any higher ratings.  See 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 38-43.  Furthermore, the Veteran's evaluation under 38 C.F.R. § 4.124a, Diagnostic Codes 8515 and 8516 include consideration of pain, as mild pain due to neurological impairment is one of the factors taken into consideration in the assignment of the "moderate" impairment found.

The Board has also considered the Veteran's lay statements regarding the functional impact of his left arm disabilities.  See Jandreau, 492 F.3d at 1377.  His statements are credible, and the symptomatology he has testified regarding is consistent with the findings of the VA examinations discussed above and has been taken into consideration in the assignment of the current evaluations.

In sum, the Veteran has limitation of motion of the left shoulder of no worse than 80 degrees and moderate incomplete paralysis of the median and ulnar nerves due to positional brachial/cubital tunnel syndrome caused by a bullet wound to the left upper arm.  There is no medical evidence indicating that his limitation of motion of the shoulder is any worse than that shown at the examinations discussed above, and his incomplete paralysis in either extremity has not been shown, at any time during the period on appeal, to be "severe" or complete, or that he has incurred a muscle injury which has been shown to be "moderately severe."  Therefore, the assignment of initial ratings higher than 20 percent for a left shoulder disability and 20 percent for residuals of a bullet wound to the left upper arm is not warranted.  The Board has again considered the benefit of the doubt doctrine, but the preponderance of the evidence is against finding that any higher evaluations are warranted.  38 U.S.C.A. § 5107(b).

V.  Extraschedular Consideration

As a final matter, the Board has also considered whether the Veteran's left ankle disability, residuals of a bullet wound to the left upper arm, and left shoulder disability present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria has been found in several VA examinations for each of the Veteran's disabilities currently on appeal to accurately describe the Veteran's disability level and symptomatology level.  The Veteran's left ankle disability primarily causes pain and limitation of motion, as well as stiffness and swelling at times.  These are the types of symptoms which would expectedly be associated with residuals of a left ankle fracture, and are encompassed by the rating criteria which allows for all "moderate" symptomatology.  The Veteran's left shoulder disability and gunshot wound residuals cause impairment in the Veteran's range of motion, as well as weakness, fatigue, tingling, and numbness.  All of these symptoms are contemplated in the rating evaluations currently assigned.

The Veteran was not hospitalized at any time during the period currently being decided, nor is there any evidence that his symptoms from the disabilities on appeal have required any medical treatment beyond over-the-counter medication and external ankle supports.  The November 2007 VA examiner did note that the Veteran's left ankle and shoulder disabilities caused significant occupational effects, including decreased mobility, problems with lifting and carrying, decreased dexterity, problems with reaching, and decreased strength.  The Veteran testified that he stopped working at his more strenuous job due to his shoulder disability, but he now works for the county in a less physically strenuous job, and there is no evidence that his current disabilities have any significant impairment in his current occupational functioning.  There are no further symptoms that have been medically demonstrated to be related to his service-connected disabilities that have not been taken into account.  The Board finds no evidence in the medical records of an exceptional or unusual clinical picture, nor that there is any additional functional impairment caused by the collective impact of his service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran's disability picture is sufficiently contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to service connection for headaches is denied.

Entitlement to an initial rating in excess of 10 percent for a left ankle disability is denied.

Entitlement to an initial rating in excess of 20 percent for a left shoulder disability is denied.

Entitlement to an initial rating of 20 percent, but no higher, for residuals of a bullet wound to the left upper arm is granted, subject to the laws and regulations governing the payment of VA compensation.


REMAND

The Veteran's VA examinations indicate that in addition to the left upper extremity disabilities which have already been assigned ratings, he also has limitation of motion to the left elbow.  It is possible that this an additional symptom associated with the Veteran's service-connected residuals of a bullet wound to the left upper arm, and a separate evaluation for limitation of motion due to a muscle injury may be assigned.  See 38 C.F.R. § 4.55.

The Veteran's VA treatment records also show that he has incurred separate post-service injuries to the left elbow.  In December 2013 the Veteran slipped on ice and incurred a traumatic injury to the left elbow resulting in avulsion fracture of the bone spur at the olecranon.  X-rays found no evidence of acute fracture or subluxation, and he was diagnosed with likely strain/bursitis.  In January 2014 the Veteran fell on his palms and reported persistent swelling and pain.  Physical examination found obvious swelling over the olecranon of the elbow.  The Veteran was able to achieve complete extension of the arm at the elbow, flexing to 140 degrees, and he could supinate to 80 degrees and pronate to 90 degrees.  The Veteran's October 2012 VA examination also found that he had degenerative arthritis of the elbow.  

The Board finds that this issue must be remanded to obtain an addendum VA opinion regarding the nature and etiology of the Veteran's left elbow impairment, to include whether the Veteran's left elbow arthritis is secondary to the Veteran's service-connected disability or whether it would have an alternate etiology.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion from an appropriate VA physician examiner.  The examiner should review the claims file and address the following questions:

(a) Is the Veteran's left elbow limitation of motion a residual of his service-connected residuals of a bullet wound to the left upper arm?

(b) Is the Veteran's left elbow degenerative arthritis: 
(i) a residual of his service-connected bullet wound to the left upper arm, or
(ii) a secondary disability that is caused or aggravated by his service-connected residuals of a bullet wound to the left upper arm?

(c) If it is found that the Veteran's left elbow disability has a separate etiology from his service-connected residuals of a bullet wound to the left upper arm, please explain the likely cause of this disability.

If the examiner determines that additional studies or examinations are necessary, then appropriate action should be taken to accomplish the suggested development.  A comprehensive rationale should accompany any opinion provided.

2.  After the above development has been completed, as well as any additionally indicated development, adjudicate the issue.  If the benefit remains denied, furnish the Veteran and his representative with a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


